... -'
  AO 245B1 (Rev. 02/08/2019) Judgment iri a Criminal Petty Case (Modified)                                                                  Page I of I   \ \



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                   v.                                               (For Offenses Committed On or After November I, 1987)


                      Antonio Martinez-Ramirez                                      Case Number: 3:19-mj-21116

                                                                                    Charles Halligan Adair
                                                                                    Defendant's Allorney


  REGISTRATION NO. 83420298
  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                             ~------"------------------------~
   D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                                Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

   D The defendant has been found not guilty on count(s)
                                                                                ~-------------------

   0 Count(s)                                                                        dismissed on the motion of the United States.
                      ~----------------~




                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                  D TIME SERVED                                            \5_ _ _ _ _ _ days
                                                                                v{). _ _ _ _
   IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, March 5, 2019
                                                                                  Date of Imposition of Sentence


  Received                                                       FILED
                 DUSM

                                                                 MAR 0 5 2019
                                                       CLERK, U.S. DISTRICT COURT
                                                   ~~UTHERN DISTRICT OF CALIFORNIA
  Clerk's Office Copy                                                           DEPUTY                                         3:19-mj-21116
